Case 1:19-cv-00267-JPO Document 1-4 Filed 01/09/19 Page 1 of 2




                  EXHIBIT C
           Case 1:19-cv-00267-JPO Document 1-4 Filed 01/09/19 Page 2 of 2



SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK
RICHARD BERGER, for himself and on behalf
of all others similarly situated,

                      Plaintiffs,
                                                            Index No.: 161553/2018
    -against-
                                                              NOTICE OF FILING
NEW YORK UNIVERSITY,                                          NOTICE OF REMOVAL

                      Defendants.


TO:      Lloyd Ambinder, Esq.
         James Emmet Murphy, Esq.
         Virginia & Ambinder, LLP
         40 Broad Street, 7th Floor
         New York, New York 10004
         Attorneys for Plaintiff
         Served via NYSECF

         PLEASE TAKE NOTICE that Defendant1 NEW YORK UNIVERSITY, by its

undersigned counsel, DLA PIPER LLP (US), has removed this case to the United States District

Court for the Southern District of New York. A true and correct copy of the Notice of Removal

filed in the United States District Court is attached hereto as Exhibit A.

Date: January 9, 2019                                          DLA PIPER LLP (US)
      New York, New York
                                                               By: /s/ Joseph A. Piesco
                                                                       Joseph A. Piesco

                                                               Joseph A. Piesco
                                                               Garrett D. Kennedy
                                                               1251 Avenue of the Americas
                                                               New York, New York 10020-1104
                                                               Tel.: (212) 335-4500
                                                               Fax: (212) 335-4501
                                                               joseph.piesco@dlapiper.com

                                                               Attorneys for the Defendant
                                                               New York University
1
 Plaintiff only identifies one defendant, New York University, in this matter, and therefore incorrectly references
“Defendants” in the caption.
